DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.
Applicant’s election without traverse of Species A (claims 1 – 4 and 10) in the reply filed on September 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of the manufacturing steps comprising …” in the last paragraph. Furthermore, the claim previously recites “a preliminary step of manufacturing …” in the first paragraph after the preamble. Therefore, it is unclear as to whether Applicant intends the limitation to include to the ‘preliminary step of manufacturing’ in the ‘at least one of the manufacturing steps,’ or whether Applicant intends the ‘at least one of the manufacturing step’ to exclude the ‘preliminary step of manufacturing.’ For the purposes of this Office Action, Examiner will interpret the limitation as “at least one of the preliminary step of manufacturing the metal sheet and the step of manufacturing the target holder comprises …”
Each of claims 2 and 3 recite the limitation “the manufacturing step of the metal sheet.” It is unclear as to whether Applicant intends the limitation to refer the ‘preliminary step of manufacturing a metal sheet’ or whether Applicant intends to set forth a ‘manufacturing step of the metal sheet.’ For the purposes of this Office Action, Examiner will interpret the limitations as “the preliminary step of manufacturing the metal sheet.”
Claim 3 recites the limitation “the complete metal sheet.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “an entirety of the metal sheet.”
Claim 10 recites a first limitation of “providing … a target holder secured to the first ring …” a second limitation of “manufacturing the target holder …,” and a third limitation of “’securing the target holder to the first ring.’ The limitations are indefinite for several reasons. First, because the ‘target holder’ has been provided in the first limitation, it is unclear as to how the ‘target holder’ can be manufactured in the second limitation. Likewise, because the ‘target holder’ is secured to the ‘first ring’ in the first limitation, it is unclear as to how ‘target holder’ can be secured to the ‘first ring’ in the third limitation. For the purposes of this Office Action, Examiner will interpret the second limitation as “wherein the target holder has previously been manufactured …” Examiner will further dismiss the third limitation, as it merely repeats a portion of the first limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiozzi (French Patent Publication Number FR 2884367 A1, cited in IDS) in view of Mega (U.S. Patent Number 7,485,194).
As to claim 1, Chiozzi teaches a method for manufacturing a target holder for a sensor bearing unit (machine translation, page 1, lines 14 – 18) comprising: a preliminary step of manufacturing a metal sheet (machine translation page 6, lines 236 – 240), and a step of manufacturing the target holder comprising a forming operation of the target holder from the manufactured metal sheet providing the target holder with an axial fixing portion intended to be secured to a ring of the sensor bearing unit, and with a radial portion extending at least radially with respect to the axial fixing portion, and a curved linking portion being formed between the axial fixing portion and the radial portion (figure 2, element 41 being the ‘target holder,’ see below; machine translation page 6, lines 236 – 240 and page 9, lines 340 – 344).

    PNG
    media_image1.png
    443
    576
    media_image1.png
    Greyscale

However, while Chiozzi teaches the metal sheet being a steel sheet and the step of manufacturing the target holder comprising stamping (machine translation, page 6, lines 236 – 240), Chiozzi does not teach the method by which the metal sheet is manufactured. Mega teaches a method of producing a steel metal sheet suitable for pressing (abstract and column 2, lines 20 - 22) comprising a surface roughening operation to provide a surface roughness vale ranging between 0.8 µm and 1.2 µm (column 8, lines 31 – 44). It would have been obvious to one skilled in the art to perform a surface roughening onto the metal sheet of Chiozzi, such that the surface roughness is a value range between 0.8 µm and 0.2 µm, as taught by Mega, because Mega teaches that such a surface roughness value range provides the benefit of preventing die-galling and cracking during the stamping process and further provides an anti-fatigue benefit to the pressed product (column 2, lines 37 – 52 and column 8, lines 32 – 44). Examiner notes that a surface roughness value range of 0.8 µm to 1.2 µm makes obvious a surface roughness value range between 0.75 µm and 0.9 µm. MPEP 2144.05.
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 3, Mega teaches that the surface roughening operation of the preliminary step of manufacturing the metal sheet is carried out on an entirety of the metal sheet.
As to claim 4, Mega teaches that the surface roughening operation of the manufacturing step of the metal sheet comprises a final skin-pass operation (column 11, lines 48 – 51).
As to claim 10, Chiozzi teaches a method for manufacturing a sensor bearing unit (machine translation, page 1, lines 14 – 18) comprising: providing a bearing comprising a first ring and a second ring capable of rotating concentrically relative to one another (figure 2, element 36 being the ‘bearing,’ element 136 being the ‘first ring,’ and element 137 being the ‘second ring’; machine translation page 5, lines 166 – 168), and an impulse ring provided with a target holder secured to the first ring and with a target mounted on the target holder (figure 2, outer periphery of element 141 being the ‘impulse ring,’ element 41 being the ‘target holder,’ and element 150 being the ‘target’; machine translation page 6, lines 236 – 237), wherein the target holder has previously been manufactured according to the method of claim 1 (see discussion of claim 1 above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726